DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 in view of claim 14 of U.S. Patent No. 10,331,259.
Claim 11 of this instant application
Claims 1 and 14 of US Patent No. 10,331,259
     11. A touch sensitive device, comprising: 
      




      a touch sensor panel including a plurality of sensing nodes; 
     


































      a processor coupled to the touch sensor panel, the processor configured for detecting pressure at each of one or more touch regions that occur at a same time and at one or more distinct locations on the touch sensor panel by 
             detecting a change in charge coupling at each of the plurality of sensing nodes, 
             generating touch data from the detected change in charge coupling at each of the plurality of sensing nodes, 
            generating gradient data from the touch data, the gradient data indicative of differences in the touch data between the plurality of sensing nodes, and estimating an amount of pressure at each of the one or more touch regions from the gradient data.

      1. A device configured to detect a pressure of each of multiple touches that occur at a same time and at distinct locations in a plane of the device and to produce pressure signals at each of the distinct locations of the multiple touches on the plane of the device, wherein the device comprises: 
      a first layer having a plurality of first conductive lines that are electrically isolated from one another, each of the plurality of first conductive lines being operatively couplable to first circuitry; and 
      a second layer spatially separated from the first layer and having a plurality of second conductive lines that are electrically isolated from one another, the plurality of second conductive lines being positioned transverse to the plurality of first conductive lines, the intersection of transverse lines being positioned at different locations in the plane of the device, each of the plurality of second conductive lines being operatively coupled to second circuitry that determines the pressure of each of the multiple touches that occur at the same time and at the distinct locations in the plane of the device and tracks each of the multiple touches that occur at the same time and at the distinct locations in the plane of the device; 
      wherein the first circuitry is configured to stimulate the plurality of first conductive lines; 
      wherein the second circuitry is configured to detect charge coupling events that occur between the plurality of first conductive lines and the plurality of second conductive lines when the first circuitry is stimulating one or more of the plurality of first conductive lines, and 
      wherein the charge coupling between the plurality of first conductive lines and the plurality of second conductive lines produces the pressure signals at each of the distinct locations of the multiple touches on the plane of the device.

      14. The device as recited in claim 1, further comprising 
       a processor coupled to the first and the second circuitry, wherein 
       the processor is capable of generating gradient data based on the charge coupling between the plurality of first conductive lines and the plurality of second conductive lines and determining the pressure signals at each of the distinct locations of the multiple touches on the plane of the device using the gradient data.



As can be seen from the above comparison, the first layer having a plurality of first conductive lines, second layer spatially separated from the first layer and having a plurality of second conductive lines, first circuitry and second circuitry presented in claim 1 of US Patent No. 10,331,259 reasonably readon the claimed touch sensor panel in claim 1 of the instant application and the processor presented in claim 14 of US Patent No. 10,331,259 reasonably reads on the claimed processor in claim 1 of the instant application. Therefore, the invention corresponding to combined limitations of claims 1 and 4 of US Patent No. 10,331,259 and invention of claim 1 of this instant invention are not patentably distinct from each other.

Allowable Subject Matter
Claims 1-10 are allowed.
The closest prior art found in this examination for independent claim 1 is US PGPUB 2002/0121146, which made of record by Manaresi. Manaresi expressly and impliedly teach each limitation of claim 1 except the limitations “generating gradient data from the touch data, the gradient data indicative of differences in the touch data between the plurality of sensing nodes; and estimating an amount of pressure at each of the one or more touch regions from the gradient data”. Instead, Manaresi’s approach relies on directly using the capacitive data from the disclosed touch panel (Figs. 3-7) to determine an amount of pressure data at each of the one or more touch regions (Fig. 10: image formed from detected capacitive data). It is rendered not obvious to further modify the technique of Manaresi to achieve the differentiating limitations.
Claims 2-10 are allowed because they depend on claim 1.

Claim 11 and its dependent claims 12-20 would be allowable if rewritten or amended to overcome the double patenting rejection set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2009/0085894, made of record by Gandhi et al., teaches in the entire disclosure similar technique as the instant invention later than priority date of the instant invention;
US 2008/0012835, made of record by Rimon et al., teaches in the entire disclosure using gradient data generated from touch data to distinguish a hover event from a touch event.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI ZHENG whose telephone number is (571)272-1434. The examiner can normally be reached Monday-Friday: 9:30 pm-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on 571-272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XUEMEI ZHENG/Primary Examiner, Art Unit 2693